Citation Nr: 1638379	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability prior to January 5, 2010; and a rating in excess of 30 percent for a right knee disability effective January 5, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for diffuse degenerative
changes, status-post instrumentation and fusion, from C3 to C7.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973, and from June 1974 to June 1992.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  They were remanded in May 2012 for further development.  

The Board also remanded the issue of entitlement to total disability rating based on individual unemployability (TDIU).  Since the Remand, the RO granted a TDIU effective December 29, 2010 to June 14, 2012; and granted a 100 percent rating for posttraumatic stress disorder (PTSD) effective June 14, 2012 (VBMS, 3/7/14 and 8/26/14).  Thus, this issue has been recharacterized, as indicated on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent VA examination of the Veteran's right knee and cervical spine is dated more than six years ago (January 2010).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 
  
In this case, the Veteran submitted a June 2011 written brief presentation in which he argued that the examination did not accurately reflect the severity of his disabilities.

Given the length of time since the most recent VA examinations, and the Veteran's assertion that the examination report does not accurately reflect the current severity of the disabilities; the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability and cervical spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing (active and passive, weight bearing and nonweight-bearing) should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.  If such findings cannot be made, it must be explained why.  

The examiner should also note the types of limitations the right knee and cervical spine disabilities would likely have caused in a work environment for the period prior to December 29, 2010.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





